The indictment charges appellant with making an appointment for and soliciting a soldier in the United States service to meet a woman for the purpose of illicit intercourse.
The record is before us without a statement of facts or bills of exception. Under such circumstances the rule is that this court will presume that the evidence was sufficient to sustain the case as charged by the indictment. A state of facts will be presumed by this court which were provable under the allegations of the indictment in the absence of a statement of facts. We have other statutes with reference to punishing solicitors of this character, of a general nature, prohibiting all parties from doing such prohibited acts. In this particular matter the Legislature provided that parties who made such solicitations between a woman and a soldier should be punished as described in the statute. No sufficient reason has been suggested why the Legislature was not clothed with this authority.
Finding no reversible error in the record, the judgment is affirmed.
Affirmed.